Citation Nr: 1642791	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left calf disability.

4.  Entitlement to an increased rating for a right knee torn cartilage status post arthroscopic surgery (right knee disorder), currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for a left knee patellofemoral pain syndrome with history of chondromalacia of the patella (left knee disorder), currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1981 to July 1983 and from October 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, the Board finds that a remand is required to obtain and associate with the claims file missing records.  Specifically, in September 2009 a note was placed on the claims file regarding the Veteran also having a vocational rehabilitation file.  Similarly, the May 2012 statement of the case (SOC) reports that the Veteran's records from the Social Security Administration (SSA) were received by the RO in April 2012.  However, neither the Veteran's vocational rehabilitation file nor his records from the SSA have been associated with his claims file.  Therefore, the Board finds that a remand to associate these records with the claims file is required.  See 38 U.S.C.A. § 5103A(b) (West 2014).

As to the claims for increased ratings for the bilateral knee disabilities, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in either the report from his April 2010 VA examination or his April 2012 VA examination.  Therefore, the Board finds that these issues must also be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).

When adjudicating these rating claims, the AOJ should be mindful of the Veteran's complaints of pain as well as his being potentially entitled to separate compensable ratings for lost flexion and lost extension as well as for instability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  (separate ratings may be assigned in cases where the service-connected disability includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria); VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004) (separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria).  

In April 2016, VA obtained and associated with the record a CD with over 300 medical images.  However, the CD did not provide an explanation as to what any of these images mean.  Therefore, while the appeal is in remand status the AOJ should also obtain and associate with the record an interpretation of these images.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 19.9 (2015).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding treatment records.  See 38 U.S.C.A. § 5103A(b).
As to the claims of service connection for right shoulder and left calf disabilities, the Veteran was provided a VA examination in January 2010 to obtain medical opinions as to the diagnoses and origins of his disabilities.  Nonetheless, given the above development, the Board finds that the Veteran should be provided with another VA examination to obtain updated opinions.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's vocational rehabilitation file.  

2.  Associate with the claims file the Veteran's records from the SSA that the May 2012 SOC reports were received by the RO in April 2012. 

3.  Associate with the claims file all of the Veteran's post-April 2012 treatment records from the Milwaukee, Cleveland, and Fox Valley VA Medical Centers.  

4.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

5.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with his low back, right shoulder, and left calf and any continued problems since that time as well as any problems with his knees since February 2010.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

6.  Obtain from an appropriate medical specialist an interpretation of the over 300 medical images that were associated with the claims file in April 2016.

7.  Schedule the Veteran for an examination to determine the diagnosis, etiology and onset of the right shoulder and left calf disabilities and the severity of his right and left knee disorders.  The claims folder must be made available to and reviewed by the examiner.  

I.  The Service Connection Claims:

(i)  Is it at least as likely as not that the Veteran's has ever had and/or currently has right shoulder and/or left calf disabilities?  

If so, what are all there diagnoses?

(ii)  As to each diagnosed right shoulder and left calf disability, is it at least as likely as not that it is related to or had its onset in service?

(iii)  Is it at least as likely as not that any right shoulder arthritis manifested itself to a compensable degree in the first post-service year?

(iv)  As to each diagnosed right shoulder and left calf disability, is it at least as likely as not that it is caused by a service-connected disability?

(v)  As to each diagnosed right shoulder and left calf disability, is it at least as likely as not that it is aggravated (i.e., permanently worsened) by a service connected disability?

II.  The Rating Claims:

The examiner is to identify all right and left knee pathology found to be present since 2010.  

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion (flexion and extension) in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knee; 

(ii) the examiner should provide a retrospective opinion on the range of motion (flexion and extension) in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knee; 

(iii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's right and left knee (i.e., the extent of the Veteran's pain-free motion), to specifically include if her pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(iv) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(v) The examiner should state whether the right or left knee has any recurrent subluxation or lateral instability.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he/she should clearly explain why that is so.

The examiner in providing answers to the above questions must consider the Veteran's competent lay claims regarding his observable symptomatology such as pain. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then adjudicate the appeal.  As to the claims for increased ratings for the right or left knee disorder, this adjudication should consider, among other things, the Veteran's reports of pain as well as whether he meets the criteria for separate compensable rating for lost flexion, extension, and/or instability.  See DeLuca; VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-2004.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives her notice of all the evidence added to the record since the May 2012 SOC including the images added in April 2016.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

